UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                  ORDER
              - v. -
                                                              19 Cr. 789 (PGG)
 NATHANIEL COLES,
     a/k/a “Nat,”

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Nathaniel Coles’ sentencing will take place on November 3, 2021 at

10:00 a.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Coles are due by October 13, 2021.

The Government’s submission is due by October 20, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Coles.


Dated: New York, New York
       June 30, 2021




                                              1
